EXHIBIT 10.1

AMENDED AND RESTATED AGREEMENT FOR SALE AND PURCHASE OF
RECEIVABLES DATED AS OF OCTOBER 26, 2007

     The Seller and the Purchaser entered into that certain Amended and Restated
Agreement for Sale and Purchase of Receivables, made as of June 1, 2006. The
Seller and the Purchaser desire to amend and restate that Agreement.
Accordingly, that Agreement is hereby amended and restated in its entirety to
read as follows:

     THIS AMENDED AND RESTATED AGREEMENT (the “Agreement”) is made as of October
26, 2007, between AMERICAN EXPRESS CENTURION BANK, an industrial bank duly
organized and validly existing under the laws of the State of Utah and having a
principal place of business at 4315 South 2700 West, Salt Lake City, Utah 84184
(the “Seller”) and AMERICAN EXPRESS CREDIT CORPORATION, a corporation duly
organized and validly existing under the laws of the State of Delaware and
having a place of business at One Christina Centre, 301 North Walnut Street,
Suite 1002, Wilmington, Delaware 19801-2919 (the “Buyer”).

WHEREAS,

A. The Seller owns charge card accounts pursuant to which the Seller issues
American Express Card products to consumers;   B. The Seller sells to the Buyer
receivables arising under certain of these charge card accounts and the Buyer
purchases such receivables from the Seller (such receivables as have been sold
prior to the date hereof are hereinafter referred to as the “Initial
Purchases”); and   C. The Seller wishes to continue to sell receivables arising
under charge card accounts to the Buyer and the Buyer wishes to continue to
purchase such receivables from the Seller in accordance with this Agreement
(such receivables as are sold on or after the date hereof are hereinafter
referred to as the “Future Purchases”).

NOW, THEREFORE, the parties hereby agree as follows:

Section 1.      Certain Definitions

     The following terms when capitalized in this Agreement and used either in
the singular or the plural have the following meanings:

     “ACSC” means Amex Card Services Company, a Delaware corporation, and its
successors and assigns.

     “Assignment” has the meaning described in Section 4(a) hereof.

1

--------------------------------------------------------------------------------



     “Business Day” means a day on which both the Seller’s and the Buyer’s
principal offices are open for business.

     “Card” means a charge card issued by the Seller with respect to a consumer
account owned by the Seller.

     “Cardmember” means the person or firm obligated to make payments to the
Seller with respect to charges incurred by the use of a Card.

      “First Day of a Monthly Period” has the meaning set forth in the
definition of Monthly Period.

     “Fraud” means the misuse or fraudulent use of a Card or its related details
by an unauthorized person or entity.

     “Future Purchases” has the meaning defined in the recitals of this
Agreement.

     “Governmental Authority” means the United States of America, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

     “Initial Purchases” has the meaning defined in the recitals of this
Agreement.

     “Insolvency Event” means the occurrence of the following with respect to a
party: (a) such party shall file a petition or commence a Proceeding, (i) to
take advantage of any bankruptcy, conservatorship, receivership, insolvency, or
similar laws, or (ii) for the appointment of a trustee, conservator, receiver,
liquidator or similar official for or relating to such party or all or
substantially all of its property, (b) such party shall consent or fail to
object to any such petition filed or Proceeding commenced against or with
respect to it or all or substantially all of its property, or any such petition
or Proceeding shall not have been dismissed within sixty (60) days of its filing
or commencement, or a court, agency, or other supervisory authority with
jurisdiction shall have decreed or ordered relief with respect to any such
petition or Proceeding, (c) such party shall be unable, or shall admit in
writing its inability, to pay its debts generally as they become due, (d) such
party shall make an assignment for the benefit of its creditors or (e) such
party shall voluntarily suspend payment of substantially all of its obligations.

     “Last Day of a Monthly Period” has the meaning set forth in the definition
of Monthly Period.

     “Monthly Period” means the period (a) from and including the second day
following the last day of the seventh billing cycle applicable to the charge
card accounts ending during a calendar month (such day being the “First Day of a
Monthly Period”) and (b) to and including the day following the last day of the
seventh billing cycle applicable to the charge card accounts ending in the next
calendar month (such day being the “Last Day of a Monthly Period”). Each Monthly
Period shall include the Monthly Stub Period for the calendar month in which the
First Day of such Monthly Period occurs.

2

--------------------------------------------------------------------------------



     “Monthly Stub Period” means the period in a calendar month from and
including the day following the Last Day of a Monthly Period that occurs during
such calendar month to and including the last calendar day of such calendar
month.

     “Monthly Stub Period Receivables” has the meaning described in Section 2
hereof.

      “New Receivable” has the meaning described in Section 2 hereof.

     “Payment Amount” has the meaning described in Section 4(b) hereof.

     “Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.

     “Purchase Date” means each date that Receivables are purchased by the Buyer
and sold by the Seller under this Agreement. Currently, the Purchase Date with
respect to a Monthly Period and Monthly Stub Period is such date mutually agreed
upon by the Buyer and the Seller that falls between the last day of such Monthly
Period and the last business day of the calendar month in which such Last Day of
the Monthly Period has occurred.

      “Receivables” means all amounts payable by a Cardmember (or any other
obligor including any guarantor) on any Card account; provided, that such term
shall not include any Securitized Receivables.

     “Recoveries” means all amounts received with respect to Receivables which
have previously been charged off.

     “Relationship Adjustments” means adjustments downward to Receivables
balances made in good faith by the Servicer pursuant to its customary servicing
standards and guidelines for customer service and Cardmember account relations
and to give effect to rebates offered by the Seller to Cardmembers as marketing
incentives and product features. In no event shall Relationship Adjustments
include adjustments attributable to Uncollectible Receivables and adjustments
made as part of the Servicer’s credit and collection processes. For the
avoidance of doubt, Relationship Adjustments shall not have the purpose or
effect of protecting Credco from credit risk in Sold Receivables.

     “Requirements of Law” means any law, treaty, rule or regulation, or
determination of an arbitrator or Governmental Authority, whether Federal, state
or local (including without limitation usury laws, the Federal Truth in Lending
Act and Regulation B and Regulation Z of the Board of Governors of the Federal
Reserve System), and, when used with respect to any entity, the certificate of
incorporation and by-laws or other organizational or governing documents of such
entity.

     “Securitized Receivables” means (a) from and after May 19, 2005, those
receivables that the Buyer previously purchased from the Seller prior to the
date hereof and that were sold by the Buyer to TRS pursuant to that certain Sale
Agreement No. 1, dated as of May 19, 2005, between the Buyer and TRS and
pursuant to that certain Sale Agreement No. 2, dated as of August 3, 2004,
between the Buyer and TRS, and (b) those receivables that arise in accounts that
are Accounts under that certain Transfer and Servicing Agreement (the “Transfer
Agreement”)

3

--------------------------------------------------------------------------------



among American Express Receivables Financing Corporation V LLC, TRS, American
Express Issuance Trust and The Bank of New York, dated as of May 19, 2005, as it
shall be supplemented, modified and amended from time to time, from and after
the date that such accounts become Accounts under the Transfer Agreement.

     “Service Establishment” means any person or firm (including affiliates of
the Seller) that accepts charges incurred by the use of the Card in lieu of cash
or other payment upon a purchase of goods or services.

     “Servicer” means such entity, if any, as has been retained to service the
Receivables. At the date hereof, ACSC is the Servicer.

     “Servicing Agreement” has the meaning described in Section 3(a) hereof.

     “Settlement Statement” shall mean the statement substantially in the form
set forth on Exhibit A, as applicable.

     “Sold Receivables” means those Receivables that have been sold to the Buyer
under this Agreement.

     “Termination Settlement Statement” shall mean the statement substantially
in the form set forth on Exhibit B.

     “TRS” means American Express Travel Related Services Company, Inc., a New
York corporation, and its successors and assigns.

     “UCC” means the Uniform Commercial Code.

     “Uncollectible Receivables” means those Receivables that the Seller or
Servicer, after having made reasonable efforts to collect, determines in good
faith, based upon its experience in credit card operations, should be written
off as uncollectible at or prior to the time in question.

Section 2.      Sale and Purchase of Receivables

     (a)      On each Purchase Date, the Seller shall sell to the Buyer without
recourse, and the Buyer shall purchase from the Seller, all right, title and
interest of the Seller in, to and under all Receivables that (i) were created
during the immediately preceding Monthly Period and were not previously sold to
the Buyer on the preceding Purchase Date and (ii) all Receivables created and to
be created during the Monthly Stub Period (the “Monthly Stub Period
Receivables”) for the calendar month in which such Purchase Date occurs (such
Receivables being sold hereinafter called “New Receivables”).

     (b)      The Buyer shall not be under any obligation on a Purchase Date to
purchase any New Receivables which are Uncollectible Receivables at the end of
the related Monthly Period. The price to be paid by the Buyer for New
Receivables shall be an amount equal to 100% of the aggregate balance of the New
Receivables being sold discounted to reflect such factors, if any, as Seller and
Buyer mutually agree will result in a purchase price determined to be the fair
market value of such New Receivables. The sale of Receivables shall include the
sale of all monies due

4

--------------------------------------------------------------------------------



or to become due and all amounts received or receivable with respect to such
Receivables, including all Recoveries allocable to such Receivables, and the
proceeds (including “proceeds” as defined in the UCC) thereof. The Buyer shall
have the right to pledge, assign, transfer, sell and exercise full control over
all Receivables that it shall have purchased pursuant to this Agreement.

     (c)      The purchase price for all Receivables sold hereunder on a
Purchase Date shall be paid on such Purchase Date. For all purposes hereunder,
the purchase price for all Receivables during a period shall be offset by the
amount of collections with respect to Sold Receivables and New Receivables
during such period. On the Purchase Date, to the extent it is not ascertainable,
the parties shall estimate in a reasonable manner agreed to by the parties the
amount of Monthly Stub Period Receivables being sold on such Purchase Date, as
well as an estimate of the amount of collections and recoveries with respect to
Sold Receivables and New Receivables during the Monthly Stub Period, to arrive
at an estimated payment amount with respect to the Monthly Stub Period
Receivables being sold on such Purchase Date.

     (d)      The parties intend that each transfer of Receivables by the Seller
to the Buyer pursuant to this Agreement be an absolute sale and not a secured
borrowing, for all purposes, including accounting.

Section 3.      Billing and Collection of Receivables

     (a)      The Seller has retained the Servicer to perform the accounting,
clerical and other services necessary to manage, bill and collect payments for
all Receivables pursuant to the most recently approved Service Agreement between
the Servicer and the Seller relating to charge card receivables (the “Servicing
Agreement”). The Buyer agrees that it shall be responsible for payment of all
fees charged by the Servicer under the Servicing Agreement and related to the
servicing of the Sold Receivables. The Buyer shall pay such fees directly to the
Servicer. By its signature below, the Servicer agrees that the Seller shall not
be responsible for payment of such fees, releases the Seller from any liability
for such fees and agrees that Servicer shall have recourse only to the Buyer for
payment of all such fees. The Buyer covenants to Servicer that it shall promptly
pay all such fees. The Buyer authorizes the Servicer to bill and collect Sold
Receivables in the Seller’s or TRS’ name, as applicable, but for the Buyer’s
account and benefit. The Seller agrees it shall direct the Servicer to follow
substantially the same billing and collection policies being followed at the
time of execution of this Agreement (including without limitation the collection
from Service Establishments of any portion of Card accounts and Receivables for
which such Service Establishments are liable, either because they have permitted
charges in excess of authorized limits or otherwise) and shall not institute any
significant changes in such billing and collection policies without the prior
consent of the Buyer. The Buyer agrees that the Seller may have use of the
collections on Sold Receivables between Purchase Dates, provided that the Seller
may in its discretion require that collections be remitted directly to it by
giving notice to the Servicer. The Seller acknowledges that it holds any such
collections that it may receive in trust for the Buyer.

     (b)      On each Purchase Date, the Seller shall advise the Buyer of the
amount of Sold Receivables which have become Uncollectible Receivables during
the related Monthly Period. The Seller shall not be obliged to direct the
Servicer to make any effort to collect Uncollectible

5

--------------------------------------------------------------------------------



Receivables other than in accordance with its customary policies and procedures
unless requested by the Buyer to do so, in which case the Buyer shall solely be
responsible for all costs and expenses of the Servicer in making additional
efforts to collect Uncollectible Receivables.

      (c)      All amounts collected by Seller on Sold Receivables and New
Receivables pursuant to the foregoing provisions of this Section 3 are
hereinafter called “Collections on Sold Receivables.” The aggregate amount of
Collections on Sold Receivables during a Monthly Period shall be settled on the
related Purchase Date in accordance with Section 4(b) of this Agreement except
that after any termination pursuant to Section 8 all Collections on Sold
Receivables shall be settled in accordance with Section 8.

Section 4.      Procedure for Purchase and Payment

     (a)      In connection with each sale and purchase of Receivables on each
Purchase Date, the Seller shall deliver to the Buyer a duly executed assignment,
substantially in the form set forth in Exhibit A (each, an “Assignment”) to the
Buyer of all of the Seller’s right, title and interest in and to the Receivables
then being sold to the Buyer.

     (b)      On each Purchase Date, the Seller shall also submit to the Buyer a
statement in writing substantially in the form of and containing the information
specified in Exhibit A hereto.

     (c)      The amount payable by Seller to Buyer or by Buyer to Seller, as
calculated on any given payment date (the “Payment Amount”), shall be calculated
as set forth in Exhibit A. The Seller agrees to pay the Buyer the Payment Amount
if the Payment Amount is a negative number, and the Buyer agrees to pay the
Seller if the Payment Amount is a positive number. If the Payment Amount equals
zero, then no payment will be due from or to one party by the other party. The
Buyer shall pay to the Seller or the Seller shall pay to the Buyer, as the case
may be, such net amount due on the Purchase Date, which payment shall be in the
form of cash.

     (d)      As a remedy for any breaches of its representation and warranty
contained in Section 9(b)(viii), on each Purchase Date the Seller shall credit
to the Buyer an amount equal to the portion of Sold Receivables as to which,
during the related Monthly Period, the Servicer has adjusted downward the amount
payable because of Fraud or has made a Relationship Adjustment, in each case
after application of an applicable discount rate. This shall be effectuated by
reducing the aggregate face amount of New Receivables being sold on each
Purchase Date by the aggregate face amount of adjustments downward as a result
of Fraud and Relationship Adjustments during the related Monthly Period.

Section 5.      Pledge of New Receivables and Filing of Financing Statements

     (a)      The parties hereto agree that the purchase by Buyer of New
Receivables shall constitute an absolute sale and assignment of Receivables to
Buyer and not a loan to Seller. In the event that Article 9 of the UCC applies
or may apply to the transactions contemplated hereby, and in addition to
otherwise secure payment of and performance by Seller of any and all of its
indebtedness, liabilities and obligations to Buyer, now existing or hereafter
arising whatsoever, in each case solely pursuant to this Agreement, including,
without limitation, all

6

--------------------------------------------------------------------------------



obligations of Seller under this Agreement to perform acts or refrain from
taking any action, Seller hereby grants to Buyer, a first priority continuing
security interest in and to all of Seller's right, title and interest in, to and
under the Sold Receivables, and all proceeds thereof. Buyer shall have all of
the rights and remedies of a secured party under the UCC as in effect in the
State of Utah. This Agreement shall constitute a security agreement under
applicable law.

     (b)      In addition, to secure payment of and performance by Buyer of any
and all of its indebtedness, liabilities and obligations to Seller, now existing
or hereafter arising whatsoever, in each case solely pursuant to this Agreement,
including, without limitation, all obligations of Buyer under this Agreement
with respect to payments for purchased New Receivables, Buyer hereby grants to
Seller, a first priority continuing security interest in and to all of Buyer’s
right, title and interest in, to and under all payment received in respect of
Sold Receivables, and all proceeds thereof. Seller shall have all of the rights
and remedies of a secured party under the UCC as in effect in the State of Utah.
This Agreement shall constitute a security agreement under applicable law.

     (c)      In connection with the above grants of security interest, each
party in its capacity as debtor agrees, if requested by the other party, to
file, at its own expense, one or more financing statements (and amendments with
respect to such financing statements when applicable) meeting the requirements
of applicable state law in such manner and in such jurisdictions as are
necessary to perfect the above grants of security interest and to deliver a
file-stamped copy of such financing statements or amendments or other evidence
of such filing to the other party.

Section 6.      Maintenance of Quality of Receivables

     The Seller shall not materially reduce the credit standards used in
determining whether a Card is to be issued to an applicant therefor or
materially liberalize its policy as to the cancellation of a Card for credit
reasons without providing prior written notice of such action to the Buyer.

Section 7.      The Seller Required to Furnish Certain Information

     The Buyer shall have the right from time to time at reasonable intervals to
require the Seller to supply such information as the Buyer may reasonably
request respecting the Seller’s credit standards, accounting, data processing,
collection practices and experience in Receivables collection and turnover. Any
such information shall be deemed to have been requested reasonably only if it is
necessary or appropriate for a determination of the adequacy of the Buyer’s
reserve for Receivables losses, the rate of collection of Receivables, the risk
of uncollectibility thereof, or whether amounts collected on Sold Receivables
are being properly accounted for by Seller, or to ascertain the appropriateness
of the Settlement Statements or Termination Settlement Statements. The Seller
shall also furnish such information as the Buyer may reasonably request
respecting the creditworthiness and credit ratings of the Seller.

7

--------------------------------------------------------------------------------



Section 8.      Termination

     This Agreement shall remain in effect until (i) sales and purchases
hereunder are terminated by either party hereto by the giving of written notice
to the other party specifying the effective date of such termination, which
unless otherwise agreed in writing shall be effective following the settlement
of a Purchase Date, or (ii) an Insolvency Event shall have occurred with respect
to either party, in which event this Agreement shall terminate automatically
upon the occurrence of such Insolvency Event. No such termination shall affect
the rights of the parties hereto with respect to Sold Receivables. In the event
of any such termination of this Agreement the parties shall settle activity with
respect to Sold Receivables in accordance with the methodology set forth in the
Termination Settlement Statement set forth in Exhibit B until such time as
Buyer’s owned balance of Receivables (excluding all Uncollectible Receivables)
is brought down to zero.

Section 9.      Representations and Warranties and Agreements

     (a)      Representations and warranties and agreements by the Buyer with
respect to Initial Purchases and Future Purchases, which shall survive the
purchase of Receivables by the Buyer:

(i)      The Buyer represents and warrants that it is duly organized and validly
existing under the laws of the State of Delaware and that it: (i) has procured
all licenses, permits and consents required by law to entitle the Buyer to enter
into and perform this Agreement; and (ii) will take all action necessary to keep
such licenses, permits and consents in full force and effect during the term of
this Agreement.

(ii)      The Buyer represents and warrants that the execution and delivery by
Buyer of this Agreement and any other document or instrument delivered by Buyer
pursuant thereto to which Buyer is a party and the consummation by Buyer of the
transactions provided for in this Agreement have been duly authorized by Buyer
by all necessary action on the part of Buyer.

(iii)      The Buyer represents and warrants that the execution and delivery by
Buyer of this Agreement, the performance by Buyer of the transactions
contemplated by this Agreement and the fulfillment by Buyer of the terms of this
Agreement applicable to Buyer, will not conflict with or violate any
requirements of law applicable to Buyer or conflict with, result in any breach
of any of the material terms and provisions of, or constitute (with or without
notice or lapse of time or both) a material default under, any indenture,
contract, agreement, mortgage, deed of trust or other instrument to which Buyer
is a party or by which it or its properties are bound.

(iv)      The Buyer represents and warrants that there are no judicial or
administrative proceedings pending or to its best knowledge threatened against
it before any Governmental Authority (a) asserting the invalidity of this
Agreement, (ii) seeking any determination or ruling that, in its reasonable
judgment, would

8

--------------------------------------------------------------------------------



materially and adversely affect the performance by Buyer of its obligations
under this Agreement, (iii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement, or (iv) seeking any determination
or ruling that, in the reasonable judgment of Buyer, would materially and
adversely affect the validity or enforceability of this Agreement.

(v) The Buyer represents and warrants that this Agreement constitutes a legal,
valid and binding obligation of Buyer enforceable against Buyer in accordance
with its terms, except as such enforceability may be limited by applicable
debtor relief laws or general principles of equity.

     (b)      Representations and warranties and agreements by the Seller with
respect to Initial Purchases and Future Purchases, which shall survive the sale
of Receivables to Buyer:

(i)      The Seller represents and warrants that, as of each Purchase Date, the
relevant Assignment provided for in Section 4 above will vest in the Buyer the
entire right, title and interest in, to and under the Receivables sold and
assigned thereby and in the money due or to become due in respect of such
Receivables and in the proceeds of collection thereof, free from liens,
encumbrances, claims of third parties, offsets, counterclaims or defenses,
except offsets, counterclaims or defenses which, as of the Purchase Date on
which the Receivables in question are sold and assigned, have not been asserted
or, if asserted, have not been established, either to the Seller’s satisfaction
or by final judgment or order of a court having jurisdiction, to be valid.

(ii)      The Seller represents and warrants that the execution and delivery by
Seller of this Agreement and any other document or instrument delivered by
Seller pursuant thereto to which Seller is a party and the consummation by
Seller of the transactions provided for in this Agreement have been duly
authorized by Seller by all necessary action on the part of Seller.

(iii)      The Seller represents and warrants that the execution and delivery by
Seller of this Agreement and each Assignment, the performance by Seller of the
transactions contemplated by this Agreement and each Assignment and the
fulfillment by Seller of the terms of this Agreement applicable to Seller, will
not conflict with or violate any requirements of law applicable to Seller or
conflict with, result in any breach of any of the material terms and provisions
of, or constitute (with or without notice or lapse of time or both) a material
default under, any indenture, contract, agreement, mortgage, deed of trust or
other instrument to which Seller is a party or by which it or its properties are
bound.

(iv)      The Seller represents and warrants that all authorizations, consents,
orders or approvals of or registrations or declarations with any Governmental
Authority required to be obtained, effected or given by Seller in connection
with the execution and delivery by Seller of this Agreement and the performance
by seller of the transactions contemplated by this Agreement and the sale of
Receivables

9

--------------------------------------------------------------------------------



pursuant to this Agreement and each Assignment have been duly obtained, effected
or given and are in full force and effect.

(v)      The Seller represents and warrants that there are no judicial or
administrative proceedings pending or to its best knowledge threatened against
it before any Governmental Authority (a) asserting the invalidity of this
Agreement, (b) seeking any determination or ruling that, in its reasonable
judgment, would materially and adversely affect the performance by Seller of its
obligations under this Agreement, (c) seeking to prevent the consummation of any
of the transactions contemplated by this Agreement, or (d) seeking any
determination or ruling that, in the reasonable judgment of Seller, would
materially and adversely affect the validity or enforceability of this
Agreement.

(vi)      The Seller represents and warrants that this Agreement and each
Assignment constitutes a legal, valid and binding obligation of Seller
enforceable against Seller in accordance with its terms, except as such
enforceability may be limited by applicable debtor relief laws or general
principles of equity.

(vii)      The Seller represents and warrants that all Sold Receivables (a) were
created in compliance in all material respects with all Requirements of Law
applicable to the Seller, (b) constitute Receivables as to which all material
consents, licenses, approvals or authorizations of, or registrations or
declarations with, any Governmental Authority required to be obtained, effected
or given in connection with the creation of such receivables have been duly
obtained, effected or given and are in full force and effect, (c) at the time of
their sale to the Buyer, constitute Receivables as to which the Seller had good
and marketable title thereto, (d) at the time of their sale to the Buyer,
constitute Receivables that have not been waived or modified except in
accordance with the normal and customary credit practices of the Seller and
which waiver or modification are reflected in the Seller’s or Servicers’
computer file of accounts, and (e) at the time of their sale to the Buyer
constituted either an “account” or a “general intangible” under and as defined
in Article 9 of the UCC as then in effect in any state where the filing of a
financing statement is then required to perfect the Buyer’s interest in the Sold
Receivables and the proceeds thereof.

(viii)      The Seller represents and warrants that all Sold Receivables
constitute legal, valid and binding payment obligations of the Cardmember
thereon enforceable against such Cardmember in accordance with its terms except
as such enforceability may be limited by applicable debtor relief laws or
general principles of equity.

(ix)      The Seller agrees to maintain or cause to be maintained accurate and
complete records with respect to all Sold Receivables (including such as will
enable the Buyer to fully identify all Sold Receivables), to retain such records
for at least such periods of time as they are retained under the Seller’s
present practice and to deliver to the Buyer, on demand, copies of any records
required by

10

--------------------------------------------------------------------------------



the Buyer in connection with the Buyer’s enforcement of its rights under this
Agreement.

Section 10.      Miscellaneous

     (a)      There are no restrictions, promises, warranties, covenants,
undertakings or representations other than those expressly set forth in this
Agreement, and nothing in this Agreement or otherwise shall be construed as
making the Seller responsible in any way or to any extent for the payment of any
principal, interest or premium on the Buyers’ obligations or for the fulfillment
of any other obligation or commitment of the Buyer.

     (b)      No amendment or modification of this Agreement shall be effective
unless in writing and signed by the party against whom enforcement of such
amendment or modification is sought. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

     (c)      Any notice required or permitted by this Agreement shall be deemed
to have been duly and properly given if delivered by hand, first class mail,
telex or facsimile to the other party, at the following address:

  If to the Seller, to:       AMERICAN EXPRESS CENTURION BANK     4317 South
2700 West     Salt Lake City, Utah 84184             Attention: Catherine M.
Hogan, Chief Financial Officer     Telephone: (801) 945-5402     Facsimile:
(801) 945-4044     With a copy to:       Tim Heine, Esq.     Managing Counsel  
  American Express Company     200 Vesey Street — 49th Floor     New York, New
York 10285       Telephone:     (212) 640-5775     Facsimile: (212) 640-0364    
If to the Buyer, to:       AMERICAN EXPRESS CREDIT CORPORATION     One Christina
Centre     301 North Walnut Street, Suite 1002     Wilmington, Delaware
19801-2919


11

--------------------------------------------------------------------------------



    Attention: Christopher S. Forno, CEO     Telephone:     (302) 576-4896    
Facsimile: (302) 571-8073     With a copy:       David Carroll, Esq.     Group
Counsel     American Express Company     200 Vesey Street – 49th Floor     New
York, New York 10285       Telephone: (212) 640-5783     Facsimile: (212)
640-0365


or such other address as either party hereto may furnish to the other in writing
at any time.

     (d)      This Agreement shall be governed by and construed in accordance
with the laws of New York applicable to contracts made and to be performed in
New York.

     (e)      The parties agree to do and perform, from time to time, any and
all acts and to execute any and all further instruments required or reasonably
requested by the other party more fully to effect the purposes of this
Agreement.

     (f)      This Agreement shall inure to the benefit of and be binding upon
the parties and their respective successors and assigns.

     (e)      This Agreement may be executed in any number of counterparts, each
of which shall be an original, but all of which together shall constitute one
instrument.

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first above written.

12

--------------------------------------------------------------------------------



  AMERICAN EXPRESS CENTURION BANK               By:    /s/ Catherine M. Hogan   
Name: Catherine M. Hogan   Title: Chief Financial Officer                    
AMERICAN EXPRESS CREDIT   CORPORATION               By: /s/ Christopher S.
Forno    Name: Christopher S. Forno   Title: Chief Executive Officer


By its signature below, Amex Card Services Company agrees to the matters set
forth in Section 3(a) relating to it, as Servicer.

AMEX CARD SERVICES COMPANY             By:    /s/ James P. Bush  Name: James P.
Bush Title: President


13

--------------------------------------------------------------------------------



EXHIBIT A

TO BE DELIVERED ON EACH PURCHASE DATE

ASSIGNMENT OF RECEIVABLES

     (a)      AMERICAN EXPRESS CENTURION BANK (the “Seller”) hereby sells,
assigns, transfers, sets over and otherwise conveys to AMERICAN EXPRESS CREDIT
CORPORATION (the “Buyer”), without recourse, pursuant to and on the terms and
conditions set forth in the Amended and Restated Agreement of Sale and Purchase,
dated as of October 26, 2007 (the “Agreement”) (terms capitalized herein being
used as defined in the Agreement), all right, title and interest of the Seller
in, to and under:

     (i)      all Receivables that (a) were created during the immediately
preceding Monthly Period and were not previously sold to the Buyer on the
preceding Purchase Date and (b) were and will be created during the Monthly Stub
Period (the “Monthly Stub Period Receivables”) for the month in which this
Purchase Date occurs (all such Receivables being sold hereinafter called “New
Receivables”);

     (ii)      all Recoveries allocable to such New Receivables;

     (iii)      all monies due or to become due and all amounts received or
receivable with respect to such New Receivables; and

     (iv)      the proceeds (including “proceeds” as defined in the UCC)
thereof.

     We have set forth on the attached Settlement Statement the activity for the
Monthly Period and calculation of the Payment Amount for the Receivables
purchased on the date hereof, including the estimated purchase price for the
Monthly Stub Period Receivables.

     Please acknowledge your acceptance and approval hereof by executing the
Settlement Statement attached hereto.

  AMERICAN EXPRESS CENTURION BANK                                   By:         
Name:     Title:  


Purchase Date: [_____ ] [__], [ _____]

1

--------------------------------------------------------------------------------



Monthly Period: from [           ]  [  ], [      ] to and including [          ]
 [  ], [     ]

Monthly Stub Period: from [          ] [  ], [     ] to and including
[           ]  [  ], [     ]




2

--------------------------------------------------------------------------------



Attachment to Assignment

SETTLEMENT STATEMENT FOR EACH PURCHASE DATE

BALANCES OF RECEIVABLES

Item       1 Balance owned by Credco at beginning of Monthly Period $          
2 Aggregate Face Amount of New Receivables created during       the Monthly
Period, net of downward adjustments as a result $     of Fraud and Relationship
Adjustments that occurred during       the Monthly Period             3
               Subtotal $             Deduct:             4 Payments by
Cardmembers during the Monthly Period $           5 Write-offs of Uncollectible
Receivables during the Monthly $     Period             6 Balance owned by
Credco at end of Monthly Period $  


3

--------------------------------------------------------------------------------



DETERMINATION OF PAYMENT AMOUNT

Item       7 ________ per cent of Item 2 (purchase price of New      
Receivables during the Monthly Period, net of downward $     adjustments as a
result of Fraud and Relationship       Adjustments)               Deduct:      
      8 Recoveries $           9 Item 4 (Payments by Cardmembers) $           10
Payment due to (from) American Express Centurion Bank $           11 Estimated
payment (made to) from American Express       Centurion Bank on the prior
Purchase Date with respect to       Monthly Stub Period Receivables sold on the
prior Purchase       Date $           12 Estimated payment due to (from)
American Express       Centurion Bank with respect to Monthly Stub Period      
Receivables being sold on this Purchase Date* $           13 Net payment due to
(from) American Express Centurion       Bank $  

* Estimated payment with respect to Monthly Stub Period Receivables shall be
determined in a reasonable manner as agreed from time to time by Buyer and
Seller.

  Accepted and Approved on __________________, 200__:             AMERICAN
EXPRESS CREDIT CORPORATION                     By:          Name:     Title:  


4

--------------------------------------------------------------------------------



EXHIBIT B

TERMINATION SETTLEMENT STATEMENTS

1. After termination of the sale and purchase of Receivables under this
Agreement, the parties shall settle activity that occurs in each Monthly Period
after termination of the Agreement. The settlement shall occur at least once per
month, such settlement to occur no later than the last business day of each
calendar month with respect to activity that occurred in the Monthly Period the
last day of which occurred in such month. The settlements shall continue in
accordance with the methodology set forth in this Exhibit B until such time as
Buyer’s owned balance of Receivables (excluding all Uncollectible Receivables)
is brought down to zero.

2. The methodology for the first settlement after termination shall be as
follows:

BALANCES OF RECEIVABLES

Item       1 Balance owned by Credco at beginning of Monthly Period       (Item
_____ of previous report, dated          ) $             Deduct:             2
Accelerated estimated write-offs of the balance above owned       by Credco
(determined by applying the reserve rate used by       Credco to reserve for
losses in connection with its most       recent purchase of the Receivables
prior to termination       multiplied by the balance of Receivables set forth
above       owned by Credco at beginning of Monthly Period) $           3
Downward adjustments as a result of Fraud and Relationship       Adjustments
that occurred during the Monthly Period $           4 Payments by Cardmembers
during the Monthly Period (but       not greater than the amount required to
bring Credco’s       balance owned at end of Monthly Period to zero) $          
5 Balance owned by Credco at end of Monthly Period (if Items       3 and 4 are
not sufficient to bring Credco’s balance owned at       end of Monthly Period to
zero) $  


B-1

--------------------------------------------------------------------------------



DETERMINATION OF PAYMENT AMOUNT

Item       6 Recoveries during the Monthly Period (allocated to Credco)        
$           7 _______ per cent of Item 3 (downward adjustments as a       result
of Fraud and Relationship Adjustments, after $     application of discount rate)
            8 Item 4 (Payments by Cardmembers during the Monthly       Period) $
          9 Payment due from American Express Centurion Bank $  


3. Thereafter, the methodology for each subsequent settlement shall be as
follows:

BALANCES OF RECEIVABLES

Item       1 Balance owned by Credco at beginning of Monthly Period       (Item
_____ of previous report, dated          ) $             Deduct:             2
Payments on Receivables during the Monthly Period (but not       greater than
the amount required to bring Credco’s balance $     owned at end of Monthly
Period to zero)                     3 Downward adjustments to Cardmembers’
Accounts as a       result of Fraud and Relationship Adjustments that occurred  
    during the Monthly Period (but not greater than the amount $     required to
bring Credco’s balance owned at end of Monthly       Period to zero)            
4 Balance owned by Credco at end of Monthly Period (if Items       2 and 3 are
not sufficient to bring Credco’s balance owned at       end of Monthly Period to
zero) $  


B-2

--------------------------------------------------------------------------------



DETERMINATION OF PAYMENT AMOUNT

Item         5 Portion of Recoveries (a percentage of Recoveries $    
determined by dividing the total balance of charge card       Receivables owned
by Credco and American Express       Centurion Bank (or any assignee thereof) by
Item 1 above)         6 Item 2 $     7 _______ per cent of Item 3 (downward
adjustments as a $     result of Fraud and Relationship Adjustments, after      
application of discount rate)       8 Payment due from American Express
Centurion Bank $  


B-3

--------------------------------------------------------------------------------